3 Cal.3d 891 (1971)
479 P.2d 638
92 Cal. Rptr. 278
In re BERNARD B. GLICKFELD, Judge of the Superior Court, on Censure.
Docket No. S.F. 22782.
Supreme Court of California. In Bank.
January 20, 1971.

MEMORANDUM CASE

THE COURT.
The Commission on Judicial Qualifications reviewed the report of the special masters appointed pursuant to rule 907 of California Rules of Court, objections thereto filed on behalf of Judge Glickfeld, and the record of the evidentiary hearing before the special masters at which it was established that Judge Glickfeld, during a conversation in his chambers concerning the disposition of criminal charges pending in his court, referred to the victim of the alleged crimes in an insulting and inexcusable manner and on a later date made certain intemperate comments in open court in connection with the same case.
Following its review of the above matters and a hearing before it, the commission made certain findings of fact, concluded that Judge Glickfeld's conduct on each date constituted "conduct prejudicial to the administration of justice that brings the judicial office into disrepute" (see art. VI, § 18, subd. (c), Cal. Const.), and recommended that Judge Glickfeld be censured. The commission filed with this court the record and recommendation. This court, after reviewing the entire record and considering *892 all the facts and circumstances, has concluded that the recommendation should be adopted. Accordingly, and by this order Judge Glickfeld is hereby censured.
Sullivan, J., did not participate.